PER CURIAM.
With one exception, we affirm the trial court’s summary denial of the multitude of motions filed by the appellant subsequent to his judgments and sentences. The one exception is the motions requesting proper jail time credit in circuit court case number 90-014693. The documents from the record attached to the circuit court’s order denying the motion do not adequately refute the appellant’s claim that he did not receive the proper amount of credit in that particular case.
Accordingly, we affirm the trial court’s denial of the appellant’s motions except for those requesting proper jail time credit in case number 90-014693. On those motions only, we reverse and remand for further proceedings. If the trial court again denies the request for additional jail credit, it must attach portions of the record that refute the defendant’s allegations. If the court should again deny appellant’s motion, he has thirty days in which to appeal.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., SCHOONOVER and BLUE, JJ., concur.